Title: Thomas Jefferson to William Radford and Joel Yancey, 31 December 1818
From: Jefferson, Thomas
To: Radford, William,Yancey, Joel


          
            Messrs Radford & Yancey
            Monticello Dec. 31. 18.
          
          I agreed the last winter with mr Matthew Brown of Lynchburg for the execution of certain brickwork at the Central College, for which he was to be paid the price at which similar work should be done in Lynchburg this present year 1818. that price is now to be settled, and as all the evidence on the subject must be found in Lynchburg or it’s neighborhood, to which place I shall not be able to go until the spring, we have mutually agreed to refer it to you; and on behalf of the College I now sollicit your undertaking that office. in proof of the agreement I inclose you my advertisement and mr Brown’s letter of agreement with the quantity and specification of the work done as estimated by referees. for the same reason of my inability to be in Lynchburg until the spring I must here make some observations which I should do verbally could I attend in person. mr Saml Harrison, to whose testimony I must refer you, informed me that he  had an offer to do his work for 5.D. exclusive of the price of the bricks which would have been 8.D. more. on this information I have always expected that we should pay mr Brown 13.D. the thousand, for all except the oil brick. he says that the offer to mr Harrison was not for such work as ours. but I doubt the correctness of this suggestion. mr Harrison has his work done in the best manner, and such I presume was the understanding between him & the person offering. mr Brown alleges too that there is no sammel brick in our work, as there is in that in Lynchburg. if there be in Lynchburg, it is a cheat, for which a workman should pay instead of being paid. the law countenances no such infidelity. the English statute allows 2. brick bats (half bricks) to be worked up in every 10. bricks. I am sure mr Brown will say candidly whether he has not used in our walls a greater than that proportion.   the advances of money to him have been ready and liberal, and his full paiment will not be delayed beyond April or May. could I have attended in person, I would have saved you the trouble of looking after evidence as to the prices at which work has been done this past season in Lynchburg. as it is I am obliged to request your consultation with employers as well as undertakers to satisfy yourselves on this head, and I will pray you to inclose to me by mail the papers now sent with your award of the rate of prices for each kind of work. with my apologies on behalf of the College for this trouble, I tender you the assurance of my great esteem and respect.
          Th: Jefferson
        